 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFREY R. RENTERIA,                               Case No.: 19-CV-507 JLS (KSC)
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   UNKNOWN,
15                                  Respondent.
16
17         Petitioner, a pre-trial detainee proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus and has paid the $5.00 filing fee. See generally ECF No. 1 (“Pet.”). The
19   Petition must be dismissed because it is clear that this Court is barred from consideration
20   of Petitioner’s claims by the abstention doctrine announced in Younger v. Harris, 401 U.S.
21   37 (1971).
22         Under Younger, federal courts may not interfere with ongoing state criminal
23   proceedings absent extraordinary circumstances. Id. at 45–46; see also Middlesex Cnty.
24   Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982) (“[Younger] espouse[d]
25   a strong federal policy against federal-court interference with pending state judicial
26   proceedings.”) These concerns are particularly important in the habeas context where a
27   state prisoner’s conviction may be reversed on appeal, thereby rendering the federal issue
28   moot. Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir. 1983).

                                                    1
                                                                               19-CV-507 JLS (KSC)
 1          Absent extraordinary circumstances, abstention under Younger is required when
 2   (1) state judicial proceedings are ongoing, (2) the state proceedings involve important state
 3   interests, and (3) the state proceedings afford an adequate opportunity to raise the federal
 4   issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.
 5   2001). All three of these criteria are satisfied here. At the time Petitioner filed the instant
 6   Petition on March 15, 2019, he stated he had been arrested on July 27, 2018, and that he
 7   had filed a motion to dismiss in state court, which was denied on March 5, 2019. Pet. at 3.
 8   He claims Younger does not apply because he was detained illegally. Id. at 1–11. But
 9   Petitioner’s criminal case is still ongoing in the state courts. Further, there is no question
10   that the state criminal proceedings involve important state interests. Finally, Petitioner has
11   failed to show that he has not been afforded an adequate opportunity to raise the federal
12   issues on direct appeal. Petitioner offers nothing to support a contention that the state
13   courts do not provide him an adequate opportunity to raise his claims, and this Court
14   specifically rejects such an argument. Abstention is therefore required. See Huffman v.
15   Pursue, Ltd., 420 U.S. 592, 608 (1975) (holding that Younger applies to state appellate
16   proceedings as well as ongoing proceedings in state trial court); see also Drury v. Cox, 457
17   F.2d 764, 764–65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a defendant
18   entitled to have federal interposition by way of injunction or habeas corpus until after the
19   jury comes in, judgment has been appealed from that the case concluded in the state
20   courts.”)
21          Because Petitioner has failed to demonstrate that extraordinary circumstances exist
22   that would relieve this Court of its obligation to abstain from interfering with ongoing state
23   criminal proceedings, his Petition is DISMISSED WITHOUT PREJUDICE. 1 Juidice v.
24
25
     1
26     Petitioner filed two similar petitions for writ of habeas corpus, one that was dismissed on January 3,
     2019, for the same reasons discussed in this Order, see Order Dismissing Case Without Prejudice, Renteria
27   v. Gore, No. 18-CV-2823 WQH (KSC) (S.D. Cal. Jan. 3, 2019), ECF No. 3, and one that was dismissed
     on January 29, 2019. See Order Dismissing Case Without Prejudice, Renteria v. Gore, No. 19-CV-146
28   WQH (AGS) (S.D. Cal. Jan. 29, 2019).

                                                        2
                                                                                          19-CV-507 JLS (KSC)
 1   Vail, 430 U.S. 327, 337 (1977) (holding that, if Younger abstention applies, a court may
 2   not retain jurisdiction but should dismiss the action).
 3                                         CONCLUSION
 4         For the foregoing reasons, the Petition is DISMISSED WITHOUT PREJUDICE
 5   because this Court must abstain from interfering with the ongoing state criminal
 6   proceedings pursuant to the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971).
 7         IT IS SO ORDERED.
 8
 9   Dated: March 29, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                             19-CV-507 JLS (KSC)
